Name: COMMISSION REGULATION (EC) No 181/98 of 23 January 1998 altering the export refunds on beef
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  agricultural policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 19/5124. 1. 98 COMMISSION REGULATION (EC) No 181/98 of 23 January 1998 altering the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 13 thereof, Whereas the export refunds on beef were fixed by Commission Regulation (EC) No 125/98 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 125/98 to the informa- tion known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION: Article 1 The export refunds referred to in Article 13 of Regulation (EEC) No 805/68, as fixed in Annex I to Regulation (EC) No 125/98 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 The grant of the refund for product code 0102 90 59 9000 of the nomenclature for export refunds and for exports to the third countries in zone 10 listed in Annex II to Regu- lation (EC) No 125/98 shall be subject to presentation, when the customs formalities for export are completed, of the original and one copy of the veterinary certificate signed by an official veterinarian certifying that these are heifers of an age of not more than 36 months. The original of the certificate shall be returned to the exporter and the copy, certified as being in accordance with the regulations by the customs authorities, shall be attached to the application for payment of the refund. Article 3 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 11, 17. 1. 1998, p. 20. ¬ ¬EN Official Journal of the European CommunitiesL 19/52 24. 1. 98 ANNEX to the Council Regulation of 23 January 1998 altering export refunds on beef (ECU/100 kg) Product code Destination Refund (7)  Live weight  0102 10 10 9120 01 58,50 0102 10 10 9130 02 22,50 03 15,50 04 8,00 0102 10 30 9120 01 58,50 0102 10 30 9130 02 22,50 03 15,50 04 8,00 0102 10 90 9120 01 58,50 0102 90 41 9100 02 52,00 0102 90 51 9000 02 22,50 03 15,50 04 8,00 0102 90 59 9000 02 22,50 03 15,50 04 8,00 10 52,00 (9) 0102 90 61 9000 02 22,50 03 15,50 04 8,00 0102 90 69 9000 02 22,50 03 15,50 04 8,00 0102 90 71 9000 02 52,00 03 34,00 04 17,00 0102 90 79 9000 02 52,00 03 34,00 04 17,00  Net weight  0201 10 00 9110 (1) 02 80,50 03 55,50 04 27,00 0201 10 00 9120 02 34,00 03 24,00 04 12,00 0201 10 00 9130 (1) 02 110,50 03 74,00 04 37,50 0201 10 00 9140 02 47,00 03 32,50 04 16,50 0201 20 20 9110 (1) 02 110,50 03 74,00 04 37,50 (ECU/100 kg) Product code Destination Refund (7)  Net weight  0201 20 20 9120 02 47,00 03 32,50 04 16,50 0201 20 30 9110 (1) 02 80,50 03 55,50 04 27,00 0201 20 30 9120 02 34,00 03 24,00 04 12,00 0201 20 50 9110 (1) 02 140,00 03 93,50 04 46,50 0201 20 50 9120 02 60,00 03 41,50 04 20,50 0201 20 50 9130 (1) 02 80,50 03 55,50 04 27,00 0201 20 50 9140 02 34,00 03 24,00 04 12,00 0201 20 90 9700 02 34,00 03 24,00 04 12,00 0201 30 00 9050 05 (4) 49,00 07 (4a) 49,00 0201 30 00 9100 (2) 02 195,00 03 134,00 04 67,00 06 172,00 0201 30 00 9120 (2) 08 91,00 09 85,00 03 62,50 04 31,50 06 80,50 0201 30 00 9150 (6) 08 47,00 09 43,00 03 36,50 04 18,50 06 42,00 0201 30 00 9190 (6) 02 47,00 03 31,00 04 15,00 06 38,00 ¬ ¬EN Official Journal of the European Communities L 19/5324. 1. 98 (ECU/100 kg) Product code Destination Refund (7)  Net weight  0202 10 00 9100 02 34,00 03 24,00 04 12,00 0202 10 00 9900 02 47,00 03 32,50 04 16,50 0202 20 10 9000 02 47,00 03 32,50 04 16,50 0202 20 30 9000 02 34,00 03 24,00 04 12,00 0202 20 50 9100 02 60,00 03 41,50 04 20,50 0202 20 50 9900 02 34,00 03 24,00 04 12,00 0202 20 90 9100 02 34,00 03 24,00 04 12,00 0202 30 90 9100 05 (4) 49,00 07 (4a) 49,00 0202 30 90 9400 (6) 08 47,00 09 43,00 03 36,50 04 18,50 06 42,00 0202 30 90 9500 (6) 02 47,00 03 31,00 04 15,00 06 38,00 0206 10 95 9000 02 47,00 03 31,00 04 15,00 06 38,00 0206 29 91 9000 02 47,00 03 31,00 04 15,00 06 38,00 0210 20 90 9100 02 39,50 04 23,50 0210 20 90 9300 02 49,00 0210 20 90 9500 (3) 02 49,00 (ECU/100 kg) Product code Destination Refund (7)  Net weight  1602 50 10 9120 02 54,50 (8) 03 43,50 (8) 04 43,50 (8) 1602 50 10 9140 02 48,50 (8) 03 38,50 (8) 04 38,50 (8) 1602 50 10 9160 02 38,50 (8) 03 31,00 (8) 04 31,00 (8) 1602 50 10 9170 02 26,00 (8) 03 20,50 (8) 04 20,50 (8) 1602 50 10 9190 02 26,00 03 20,50 04 20,50 1602 50 10 9240 02  03  04  1602 50 10 9260 02  03  04  1602 50 10 9280 02  03  04  1602 50 31 9125 01 92,50 (5) 1602 50 31 9135 01 35,00 (8) 1602 50 31 9195 01 17,00 1602 50 31 9325 01 82,50 (5) 1602 50 31 9335 01 31,00 (8) 1602 50 31 9395 01 17,00 1602 50 39 9125 01 92,50 (5) 1602 50 39 9135 01 35,00 (8) 1602 50 39 9195 01 17,00 1602 50 39 9325 01 82,50 (5) 1602 50 39 9335 01 31,00 (8) 1602 50 39 9395 01 17,00 1602 50 39 9425 01 35,00 (5) 1602 50 39 9435 01 20,50 (8) 1602 50 39 9495 01 15,00 1602 50 39 9505 01 15,00 1602 50 39 9525 01 35,00 (5) 1602 50 39 9535 01 20,50 (8) 1602 50 39 9595 01 15,00 ¬ ¬EN Official Journal of the European CommunitiesL 19/54 24. 1. 98 (ECU/100 kg) Product code Destination Refund (7)  Net weight  1602 50 39 9615 01 15,00 1602 50 39 9625 01 7,00 1602 50 39 9705 01  1602 50 39 9805 01  1602 50 39 9905 01  1602 50 80 9135 01 31,00 (8) 1602 50 80 9195 01 15,00 1602 50 80 9335 01 28,00 (8) 1602 50 80 9395 01 15,00 1602 50 80 9435 01 20,50 (8) (ECU/100 kg) Product code Destination Refund (7)  Net weight  1602 50 80 9495 01 15,00 1602 50 80 9505 01 15,00 1602 50 80 9515 01 7,00 1602 50 80 9535 01 20,50 (8) 1602 50 80 9595 01 15,00 1602 50 80 9615 01 15,00 1602 50 80 9625 01 7,00 1602 50 80 9705 01  1602 50 80 9805 01  1602 50 80 9905 01  (1) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (4) Carried out in accordance with amended Commission Regulation (EEC) No 2973/79 (OJ L 336, 29. 12. 1979, p. 44). (4a) Carried out in accordance with amended Commission Regulation (EEC) No 2051/96 (OJ L 274, 26. 10. 1996, p. 18). (5) OJ L 221, 19. 8. 1984, p. 28. (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210 of 1. 8. 1986, p. 39). (7) Article 13 (10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (8) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80. (9) The grant of the refund is subject to compliance with the conditions referred to in Article 2 of this Regulation. NB: The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.